Exhibit 10.1

 

 

[Certain information has been omitted from this exhibit pursuant to a request
for confidential treatment submitted to the Securities and Exchange Commission.
The omitted information has been separately filed with the Securities and
Exchange Commission.]

Contract No. 15-0830

 

AIRCRAFT DRY LEASE AND SERVICES AGREEMENT

 

This Aircraft Dry Lease and Services Agreement (“Agreement”) is made and entered
into effective as of June 1, 2015 (the “Effective Date”), by and between FEDERAL
EXPRESS CORPORATION (“FedEx”), and MOUNTAIN AIR CARGO, INC. ("Lessee"), each a
“Party” and collectively the “Parties”.

 

RECITALS

 

 

A.

FedEx is the registered owner of certain aircraft as described herein.

 

 

B.

Lessee desires to lease on a “dry lease” basis the aircraft to perform cargo
transportation services in connection with FedEx's express package delivery
business.

 

 

C.

FedEx is ready, willing and able to lease such aircraft to Lessee in accordance
with the terms and subject to the conditions of this Agreement.

 

 

D.

FedEx desires to engage Lessee, as an independent contractor, to perform
aircraft maintenance and cargo transportation services in connection with
FedEx’s express package delivery business.

 

 

E.

Lessee is ready, willing, and able to perform such aircraft maintenance and
cargo transportation services as an independent contractor in accordance with
the terms and subject to the conditions of this Agreement.

 

AGREEMENT

 

FOR AND IN CONSIDERATION of the mutual covenants contained in this Agreement,
and intending to be legally bound, FedEx and Lessee agree as follows:

 

Section 1.   Term of Agreement. (a) This Agreement is effective for a period of
one (1) year commencing on the Effective Date and ending on May 31, 2016 (the
“Term”).

 

(b)      In addition to all other rights of termination provided herein, (i)
either Party may terminate this Agreement at any time with or without cause upon
ninety (90) days prior written notice to the other Party; and (ii) FedEx may
terminate this Agreement only as to any particular Aircraft(s) at any time with
or without cause upon ten (10) days written notice to Lessee specifying such
Aircraft(s) and Exhibit 1 shall thereby be amended to remove such Aircraft(s).
Upon termination, FedEx shall only be liable for the Administrative Fee,
Maintenance Fee and Reimbursables incurred by Lessee up to the effective date of
termination.

 

 
1

--------------------------------------------------------------------------------

 

 

Section 2.   Dry Lease of Aircraft. (a) FedEx hereby agrees to lease the
“Aircraft” listed on Exhibit 1 attached hereto to Lessee and Lessee hereby
agrees to lease the Aircraft from FedEx. Lessee will pay Rent for the Aircraft
as set forth in Section 8.

 

(b)      Lessee will have no right, title or interest in or to the Aircraft
except the right to possession and use of the Aircraft during the Term as
provided for in this Agreement. Lessee will maintain throughout the Term on the
side of the Aircraft, in a clearly visible location and in accordance with FAA
regulations, an inscription indicating that the Aircraft is operated by Lessee.

 

Section 3.   Delivery, Inspection and Acceptance of the Aircraft. (a) FedEx will
deliver, at its expense, the Aircraft and all applicable maintenance logs and
records required for inspection of the Aircraft at such location as the Parties
agree. FedEx will incur no liability to Lessee for late delivery or failure to
deliver the Aircraft.

 

(b)      Prior to accepting the Aircraft, Lessee may inspect the Aircraft, which
inspection may include a flight test at FedEx's sole expense, which expenses
will be limited to those of no more than two (2) individuals. Upon completion of
the flight test, FedEx will cause to be corrected at its expense defects
identified during the flight test. An additional flight test will be made at
FedEx's expense solely to inspect the correction of defects previously
identified. If the original defects are not corrected or additional defects are
noted during any additional flight test, FedEx shall cause to be corrected at
its expense all such defects, and, as necessary, perform additional like flight
tests at its expense.

 

(c)      Following successful completion of the Aircraft inspections, acceptance
of the Aircraft shall occur upon Lessee executing and delivering to FedEx a
Certificate of Acceptance in the form attached hereto as Exhibit 2, constituting
Lessee's acceptance of the Aircraft for lease and Lessee's agreement to the
statements therein.

 



(d)     In the event this Agreement is executed by the Parties in substitution
for an existing lease pursuant to which FedEx is leasing to Lessee one (1) or
more Aircrafts to be leased hereunder, then Lessee’s execution of this Agreement
shall constitute Lessee's acceptance of such Aircraft for lease under this
Agreement and Lessee's acknowledgment and agreement that: 

 

 

(i)

the Aircraft is currently certificated by the FAA;

 

 

(ii)

the Aircraft is in good operating order, repair and condition;

 

 

(iii)

FedEx has delivered copies of all documents, manuals and data relating to the
Aircraft required to be delivered by FedEx to Lessee under this Agreement;

 

 

(iv)

Lessee is satisfied that the Aircraft is suitable for Lessee's purposes;

 

 

(v)

Lessee has inspected the Aircraft, performed the flight test and all defects
have been corrected; and

 

 
2

--------------------------------------------------------------------------------

 

 

 

(vi)

THE AIRCRAFT HAS BEEN DELIVERED TO LESSEE AS-IS, WHERE IS. FEDEX SHALL NOT BE
DEEMED TO HAVE MADE, AND LESSEE HEREBY DISCLAIMS, ANY AND ALL REPRESENTATIONS,
WARRANTIES AND GUARANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, CONCERNING
THE AIRCRAFT AND THE TESTS AND INSPECTIONS THEREOF, INCLUDING BUT NOT LIMITED TO
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.
LESSEE HEREBY, ON BEHALF OF ITSELF AND ANY PERSON OR ENTITY CLAIMING BY, THROUGH
OR UNDER LESSEE, IRREVOCABLY AND UNCONDITIONALLY RELEASES AND WAIVES ANY AND ALL
CLAIMS AGAINST FEDEX RELATED IN ANY WAY TO THE AIRCRAFT AND THE TESTS AND
INSPECTIONS THEREOF WHATSOEVER AND WHETHER OR NOT ARISING IN TORT OR OCCASIONED
BY FEDEX’S NEGLIGENCE. THE FOREGOING RELEASE AND WAIVER SHALL APPLY TO ALL
CLAIMS WHATSOEVER, INCLUDING WITHOUT LIMITATION, ANY CLAIMS ARISING FROM BREACH
OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR OTHERWISE. FEDEX
SHALL NOT BE LIABLE TO LESSEE FOR ANY DAMAGES WHATSOEVER WITH RESPECT TO THE
AIRCRAFT AND THE TESTS AND INSPECTIONS THEREOF, INCLUDING WITHOUT LIMITATION,
DIRECT OR INDIRECT DAMAGES FOR PERSONAL INJURY, DEATH, PROPERTY, LOSS OF USE,
LOSS OF REVENUE, LOSS OF PROFIT, LOSS OF OPPORTUNITY, LOSS OF CONTRACT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY, SPECIAL OR OTHER DAMAGES.

 

Section 4.   Services and Routes. (a) In exchange for the Administrative Fee
described in Section 8, Lessee agrees to operate and maintain the Aircraft
exclusively for cargo transportation services in connection with FedEx’s express
package delivery business (the “Services”).

 

(b)     FedEx’s Business Transaction Manual (the “Manual”), which governs the
policies and procedures in connection with the Services, is incorporated by
reference into this Agreement. Lessee acknowledges receipt of the Manual dated
effective June 1, 2015 and agrees to follow the policies and procedures set
forth therein. FedEx may, from time to time, revise the Manual. FedEx will
provide notice of any revisions to the Manual at least thirty (30) days prior to
implementing such revisions. Lessee shall promptly review the revisions and
provide FedEx notice of any proposed changes to the revisions within ten (10)
days of receipt. FedEx may, in its sole discretion, accept or reject Lessee’s
proposed changes to the revisions. If FedEx rejects Lessee’s proposed changes,
Lessee shall, within ten (10) days of receipt of notice of such rejection,
provide notice to FedEx that it accepts the Manual or that it intends to
terminate the Agreement, effective thirty (30) days from the date of such
notice.

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     The routes to be flown by Lessee in the performance of the Services will
be as requested by FedEx from time to time (each a “Route”). The Aircraft will
be fueled by Lessee so as to provide an optimal payload from a safety
perspective while maximizing the available cargo payload on each Route, taking
into consideration all relevant flight planning and scheduling factors. Lessee
will meet or exceed during each month of the Term a ninety-eight percent (98%)
on-time departure rate of all Routes exclusive of cancellations or delays caused
by FedEx or force majeure events.

 

(d)     FedEx, in its sole discretion, may eliminate, modify, or substitute any
Route by giving Lessee prior notice of such elimination, modification, or
substitution. FedEx will use its reasonable efforts to give Lessee at least (7)
days' written notice of such elimination, modification or substitution. At
FedEx’s option, a verbal notice of elimination, modification or substitution of
a Route may be given to Lessee. Any such verbal notice will be followed by
written notice from FedEx to Lessee. The Parties agree that any such written
notice may be delivered via email transmission.

 

(e)     If FedEx requires Lessee to substitute a Route, Lessee may elect not to
fly the substitute Route provided it gives FedEx written notice of such election
within forty-eight (48) hours after receipt of the proposed substitution. If
Lessee declines to fly a substitute Route, or if FedEx does not offer substitute
Route(s), and thereby has no remaining Routes for any Aircraft, Lessee will
return such Aircraft to FedEx in accordance with this Agreement and this Lease
will immediately terminate as to such Aircraft.

 

(f)     Lessee shall not serve as FedEx’s exclusive or sole provider of the
Services. This Agreement is not a requirements contract and FedEx shall not be
obligated to purchase any minimum or maximum amount of Services from Lessee.
FedEx reserves the right in its sole discretion to have the Services performed
in-house by FedEx employees or by third party vendors. Lessee agrees to
cooperate with any such third parties and to comply with all reasonable requests
by FedEx to coordinate its activities with such other vendors.

 

Section 5.   Required Maintenance and Repairs. (a) Lessee will inspect,
maintain, repair and overhaul the Aircraft in good order and in an airworthy
condition (the “Maintenance”). The Maintenance will be performed in a good and
workmanlike manner and include, but not be limited to, the following:

 

 

(i)

Compliance with the Manufacturer's Maintenance Schedule for the Aircraft or
other Federal Aviation Administration (“FAA”) approved programs, and all
applicable federal, state and local laws, rules, orders and regulations,
including the Federal Aviation Regulations (“FARs”) (collectively, the “Laws”);

 

 

(ii)

Performance of any Airworthiness Directives, mandatory Service Bulletins (and
any non-mandatory Service Bulletins specified by FedEx), and mandatory revisions
to any FARs which must be accomplished during the Term or which are otherwise
required to be carried out on the Aircraft in order to meet the requirements of
the FAA;

 

 
4

--------------------------------------------------------------------------------

 

 

 

(iii)

Replacement of all worn or defective aircraft components, provided such
replacement item:

 

a. is supplied by the Aircraft manufacturer, original equipment manufacturer, or
from another supplier of FAA approved components,

b. is of at least equivalent quality, value and condition as the item on the
Aircraft which is replaced, and

c. has the same model number or part number as listed in the Aircraft
manufacturer's parts catalogue or is approved by FedEx for use by Lessee;

 

 

(iv)

A clean physical appearance of the Aircraft to the public, including painting
the Aircraft in FedEx livery as advertising for FedEx;

 

 

(v)

On-wing, routine engine repairs;

 

 

(vi)

Upkeep of log books, engine manuals, aircraft configuration data and any other
documents which may be required by FedEx or the FAA; and

 

 

(vii)

Completion of any other items reasonably requested by FedEx.

 

(b)     Any Maintenance performed by Lessee that is determined not to be in
compliance with this Agreement shall be promptly corrected by Lessee at no
expense to FedEx. All replacement aircraft components shall be free and clear of
all liens, encumbrances and rights of others, and upon installation, title to
the aircraft component shall vest in FedEx and become subject to this Agreement.
Except for aircraft components that are part of a pooling arrangement, title to
any aircraft components that are removed and not reinstalled shall, upon
removal, vest in FedEx.

 

(c)     Except as otherwise permitted by this Agreement, Lessee will not cause
or permit any modification or alteration to the Aircraft, nor add or remove any
equipment to or from the Aircraft without FedEx’s prior written consent. Lessee
shall not pledge the credit of FedEx for any Maintenance or for any other
purpose whatsoever.

 

(d)     FedEx will pay Lessee a Maintenance Fee, as described in Section 8, for
all Maintenance performed by Lessee.

 

Section 6.   Storage and Use of Aircraft Components and Equipment. (a) FedEx may
provide Lessee with aircraft components and tooling for Lessee’s use when
performing the Maintenance and equipment for Lessee’s use when performing
Services (collectively, the “FedEx Components”). Lessee will provide sufficient,
secure and dedicated warehouse space for the FedEx Components. Lessee will be
responsible for maintaining accurate and comprehensive records of all the FedEx
Components in Lessee’s possession, including, without limitation, the completion
of an annual physical inventory, details of which are set forth in the Manual.
Lessee will keep all FedEx Components separate from any other goods or property
owned by or in the possession of Lessee and will clearly mark all FedEx
Components as the property of FedEx as follows: (i) Lessee shall mark all
tooling with asset tags, engraving or etching stating “Property of FedEx”, (ii)
Lessee shall place placards stating “Property of FedEx” on all shipping
containers, parts racks and storage areas containing aircraft components, and
(iii) Lessee shall provide such other marking of FedEx Components as FedEx may
reasonably request.

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Lessee’s storage and handling of the FedEx Components pursuant to this
Agreement shall create a bailment by Lessee on behalf of FedEx. Title to the
FedEx Components will remain with FedEx even though Lessee may have possession
or control of the FedEx Components. Lessee will bear the risk of loss of or
damages to the FedEx Components in Lessee’s possession or control if such loss
or damage is cause by Lessee’s or its contractor’s negligence or willful
misconduct. Lessee will utilize the FedEx Components only in accordance with
this Agreement.

 

(c)     Lessee will not permit, assign, dispose of, or grant a security interest
or lien in, or execute any financial or financing statement in favor of any
person or entity, including but not limited to any subcontractors, other than
FedEx, covering the FedEx Components. Lessee represents and warrants that it has
not made any assignments, dispositions, or grants of security interests in or
executed any financing statements that cover or could be deemed to cover the
FedEx Components prior to the Effective Date. During the Term, Lessee will
notify FedEx in writing if Lessee has knowledge of any security interest or lien
that covers or could be deemed to cover the FedEx Components.

 

(d)     It is FedEx's responsibility (in its sole discretion) to file any
necessary documents in connection with FedEx's ownership of the FedEx
Components, including documents required by Article 9 of the Uniform Commercial
Code. Lessee will cooperate fully with FedEx, including, without limitation, by
executing any financing statement or other document which FedEx reasonably
determines necessary to evidence FedEx's ownership of the FedEx Components.
FedEx may require the return of the FedEx Components to FedEx at any time, and
Lessee shall promptly return such FedEx Components to FedEx.

 

Section 7.   Operational Control and Crew Members; Safety Director. (a) Lessee
will at all times have operational control over the Aircraft, all Routes
performed under this Agreement and all flight operations contemplated under this
Agreement. Lessee will, for the purposes of safe performance of the Routes, have
the sole authority to determine whether a particular flight may be safely
operated, to assign crew members for particular flights, to dispatch and release
flights, to direct crew members and to initiate and terminate flights. The
Captain of the Aircraft will be in command of the Aircraft and will have full
authority and control in the operation of the Aircraft, full authority and
control over other crew members and their duties during flight time and complete
discretion concerning the operation of the Aircraft and the initiation and
termination of any flight, and FedEx undertakes to accept all decisions of the
Captain. The determination to so cancel any flight shall be immediately reported
by the Lessee to FedEx's Global Operations Control at (800) 321-4589 and as
otherwise directed in writing by FedEx.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     Lessee warrants to FedEx that any crew member who operates the Aircraft
will at all times: (i) meet all safety requirements established for such
operation; (ii) be properly certificated by the FAA for the operation; (iii)
conduct the operation in accordance with the Laws, the standards of the FAA and
to the highest standards of the pilot profession; (iv) exhibit to the public a
professional appearance and demeanor; and (v) be trained and qualified to handle
Hazardous Materials (as defined by The United States Department of
Transportation Regulations (49 C.F.R. Part 171 et. seq.)) in accordance with the
Laws if transporting Hazardous Materials.

 

(c)     Within 60 days after the Effective Date, Lessee will staff and maintain
a Director of Safety (DOS) position at Lessee's sole expense. Lessee's DOS will
manage the safety performance of Lessee's organization, and be responsible for
developing a high performance safety culture within Lessee’s organization.
Lessee's DOS must have appropriate formal training in aviation safety and
aircraft accident investigation. Lessee's DOS will serve as Lessee's liaison
with the NTSB and/or FAA in the event of an incident or accident involving an
aircraft operated by Lessee. Lessee's DOS will also attend annual Aviation
Safety InfoShare conferences.

 

Section 8.   Payments. (a) Lessee will pay to FedEx, as rent for the Aircraft,
the Monthly Rent set forth in Exhibit 3 hereto plus all applicable sales, use or
other transaction based taxes on the rent (collectively, the “Rent”). The Rent
is due and payable on or before the tenth (10th) calendar day of each month
during the Term. The Rent shall be listed on the Invoice (as defined in Section
8(c)) and shall offset any fees due to Lessee on such Invoice.

 

(b)     FedEx shall make the following payments to Lessee:

 

 

(i)

A monthly fee (the “Administrative Fee”) for performance of the Services, in the
amount set forth in Exhibit 4;

 

 

(ii)

Reimbursement of “Reimbursables” as defined in Exhibit 5 hereto; and

 

 

(iii)

A fee for Maintenance performed by Lessee (the “Maintenance Fee”), calculated in
accordance with Exhibit 6.

 

(c)     On or before the tenth (10th) calendar day of each month of the Term,
Lessee will submit to FedEx an itemized invoice (the “Invoice”) setting forth
the Administrative Fee. If incurred each such month, monthly invoices for
Reimbursables and the Maintenance Fee will be submitted to FedEx for payment
after being settled, including determination of labor hours related to the
Maintenance Fee, by the Lessee. Subject to Section 8(d), FedEx will pay such
invoices within ten (10) days after receipt of an accurate and properly
documented invoice.

 

(d)     In the event that FedEx disputes an invoice, FedEx will notify Lessee in
writing of the reasons for the dispute and will remit payment for the undisputed
amount. The disputed amounts will be resolved by mutual agreement between
Parties.

 

(e)     Lessee will keep full and accurate records, and documentation to
substantiate the amounts claimed in any invoice, which records will be open to
audit by FedEx, or any authorized representative of FedEx, during the Term and
until two (2) years after the expiration or earlier termination of this
Agreement. Lessee will provide FedEx with such records in an electronic format,
as mutually agreed to between the Parties, upon FedEx’s written request.

 

 
7

--------------------------------------------------------------------------------

 

 

Section 9.   Taxes and Other Government Charges. (a) Subject to the provisions
of Section 9, any and all applicable sales, use or similar transaction based
taxes (“Tax” or “Taxes”) arising out of the Services or the lease of the
Aircraft, in any manner levied, assessed or imposed by any government or
subdivision or agency thereof having jurisdiction will be the sole
responsibility and liability of FedEx.

 

(b)     Lessee agrees to provide FedEx with an invoice that separately states
the amount of the charges related to Taxes. With respect to any Tax which FedEx
has assumed responsibility for under this Section 9, FedEx will either (i) pay
such Tax directly to the taxing jurisdiction, if permitted by law, (ii) pay such
Tax to Lessee in accordance with the payment procedures, (iii) provide to Lessee
an exemption certificate or letter stating that the entire charge or some
portion of the charge is exempt from any such Tax, or (iv) require Lessee to
obtain any available exemption certificates or letters, at Lessee’s expense,
stating that the entire charge or some portion of the charge is exempt from any
such Tax. If payment is made in accordance with (ii) above, upon written request
of FedEx and at the expense of Lessee, Lessee will provide FedEx with evidence
that the Tax has been remitted to the taxing jurisdiction.

 

(c)     If any Tax for which FedEx has assumed the responsibility for payment
pursuant to this Section 9 is levied, assessed or imposed upon Lessee, Lessee
will promptly give FedEx notice of such levy, assessment or imposition,
whereupon FedEx will promptly pay and discharge the same or, in FedEx’s sole
discretion and if permitted by law, will contest such liability before payment.
If Lessee fails to notify FedEx in time to file a timely appeal of such levy,
assessment or imposition, FedEx will be relieved of its payment obligation with
respect to that Tax.

 

(d)     Upon the written request and at the expense of FedEx, Lessee will fully
cooperate with FedEx in contesting or protesting the validity or application of
any such Tax (including, but not limited to, permitting FedEx to proceed in
Lessee name if required or permitted by law, provided, in each case, that such
contest does not involve, or can be separated from, the contest of any Tax or
issues unrelated to the transactions described in this Agreement). FedEx will
also have the right to participate in any contest conducted by the Lessee with
respect to a Tax or other charge for which FedEx has assumed the responsibility
for payment under this Section 9, including, without limitation, the right to
attend conferences with the taxing authority and the right to review submissions
to the taxing authority or any court to the extent such contest does not
involve, or can be separated from, the contest of any Tax or issues unrelated to
the transactions described in this Agreement. In the event Lessee will receive a
refund of all or any part of such Tax which FedEx has paid and discharged, the
amount of such refund will promptly be remitted to FedEx by Lessee, less any
expenses of Lessee incurred in contesting the validity or application of any
such Tax, not previously reimbursed by FedEx.

 

Section 10.   Lessee's Compliance Responsibility. (a) To the extent applicable
to Lessee, Lessee agrees to comply with the affirmative action requirements
applicable to contracts with U.S. government contractors as set forth in Title
41 of the Code of Federal Regulations. The provisions of said regulations are
incorporated by reference into this Agreement. Lessee hereby further agrees to
employ only persons who are legally authorized to work in the United States and
to have an I-9 employment authorization form, if required, for each person
employed by it.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Prior to the performance of Services, Lessee will provide evidence
satisfactory to FedEx that Lessee has in place a Drug Testing Program for its
employees or subcontractors who perform safety-sensitive or security related
services in compliance with 14 C.F.R. Parts 121 and 135 and Appendix I to Part
121 (the "Appendix"). If FedEx discovers at any time during the Term that
Lessee, its employees or subcontractors are not in full compliance with the
Appendix, FedEx shall have the right, in addition to any and all other remedies
at law or in equity, to immediately terminate the Agreement and secure a
replacement contractor, with no further obligations or liabilities to Lessee.

 

(c)     Lessee shall fully and punctually comply with all screening, background
checks and other security requirements that any public authority having
jurisdiction by virtue of the Laws (including, to the extent applicable, the
Transportation Security Administration) has established or may later establish.

 

Section 11.   FedEx's Right to Inspect and Flight Test. Without notice to
Lessee, FedEx or its authorized representatives may conduct a flight test and
inspect the Aircraft, its books, logs and records, but FedEx has no duty to make
any such inspection and will incur no liability by reason of not making same.
Within ten (10) days of FedEx’s request, Lessee will prepare and provide to
FedEx a written summary of Lessee's performance of the Maintenance and the
Aircraft’s compliance with the Laws.

 

Section 12.   Risk of Loss and Indemnity. (a) Pursuant to this Agreement, Lessee
is responsible for the care, custody and control the Aircraft and, except for
damage caused by the intentional or negligent acts of FedEx, Lessee accepts the
risk of damage or loss to the Aircraft during the Term. FedEx will not be liable
to Lessee for any damage to or loss or destruction of the Aircraft caused by a
third party, or for any loss, damage, or expense of any kind caused directly or
indirectly by Lessee's use, maintenance, handling, hangaring or storage of the
Aircraft, or loads thereon, or the repairs, servicing, or adjustment to the
Aircraft, or because the Aircraft is, or has become, unsuitable or
unserviceable, or for an interruption of service or loss of the Aircraft's use,
or for any loss of business or damage. FedEx assumes no liability for any acts
or omissions of Lessee or Lessee's agents, servants, or employees, or for
damage, loss or destruction of any property of Lessee or persons in privity with
Lessee, unless damage, loss or destruction of such property is caused by the
intentional or negligent acts of FedEx.

 

(b)     Lessee hereby agrees to indemnify, defend and hold harmless FedEx, its
Parent Corporation and its Affiliates, their officers, directors, members,
agents and employees from any and all liabilities, damages, losses, expenses,
demands, suits, or judgments, including all reasonable attorneys' fees, costs,
and expenses incidental thereto, resulting from: (i) Lessee’s breach or
non-performance of any obligations, warranties, representations, terms or
conditions contained in this Agreement; (ii) Lessee's negligence or willful
misconduct, (iii) any claim for payment made by a subcontractor, agent, or
employee of Lessee; and (iv) the use of the FedEx Components by a subcontractor
of Lessee. Lessee's obligation to so indemnify, defend and hold harmless FedEx
will survive the expiration or earlier termination of this Agreement.

 

 
9

--------------------------------------------------------------------------------

 

 

Section 13.   Insurance. (a) During the Term, Lessee will procure and maintain a
policy or policies of insurance with coverage as follows:

  

 

(i)

Commercial Aviation General Liability Insurance including premises liability,
hangarkeepers liability, products and completed operations, and personal and
advertising injury liability with a combined single limit of liability of not
less than $[Information has been omitted pursuant to a request for confidential
treatment submitted to the Securities and Exchange Commission. The omitted
information has been separately filed with the Securities and Exchange
Commission.] per occurrence, which policy or policies will name FedEx, its
officers, directors, agents and employees as additional insureds (the “FedEx
Additional Insureds”).

 

 

(ii)

Worker's Compensation insurance in such amounts as may be required by applicable
statutes. Employee's Liability Insurance with minimum limits of $[Information
has been omitted pursuant to a request for confidential treatment submitted to
the Securities and Exchange Commission. The omitted information has been
separately filed with the Securities and Exchange Commission.] per occurrence
shall be carried for all states.

 

 

(iii)

Auto Liability Insurance in an amount not less than $[Information has been
omitted pursuant to a request for confidential treatment submitted to the
Securities and Exchange Commission. The omitted information has been separately
filed with the Securities and Exchange Commission.] per occurrence, or maintain
auto on premises coverage under aviation general liability, naming FedEx, its
officers, directors, agents and employees as additional insured.

 

(b)     Lessee waives and releases, to the extent of the proceeds that are or
would be payable to it in respect of Lessee’s Commercial Aviation General
Liability insurance policy any and all rights of recovery, claim, action or
cause of action that it may now or later have against FedEx and the FedEx
Additional Insureds, by virtue of any loss or damage that may occur to property
or person, regardless of cause or origin, including, without limitation, the
negligence of FedEx or the FedEx Additional Insureds. Because this Section 13(b)
will preclude the assignment of any claim mentioned in it by way of subrogation
or otherwise to an insurance company or any other person, Lessee will promptly
give the insurance company that has issued to it the Commercial Aviation General
Liability insurance policy, written notice of the waiver contained in this
Section 13(b), and to have the insurance policy properly endorsed, if necessary,
to prevent the invalidation of the insurance coverage by reason of the waiver
contained in Section 13(b), and to secure from Lessee’s insurer a waiver of the
insurer’s subrogation rights.

 

(c)     During the Term, FedEx will procure and maintain a policy or policies of
insurance with coverage as follows:

 

 

(i)

Aviation Hull Insurance for all aircraft owned, leased or chartered and for
aircraft which have been leased to others to be operated by air crews of others
as agreed to with respect to the Services.

 

 

(ii)

Aviation Liability Insurance with total liability of all damages because of all
bodily injury, property damage and personal injury and in the amount of at least
$[Information has been omitted pursuant to a request for confidential treatment
submitted to the Securities and Exchange Commission. The omitted information has
been separately filed with the Securities and Exchange Commission.] per
occurrence, with respect to the Services, which policy or policies will name
Lessee, its officers, directors, agents and employees as additional insureds.

 

 
10

--------------------------------------------------------------------------------

 

 

(d)     For each insurable claim arising under FedEx’s insurance policies of
Aircraft Hull or Aircraft Liability, FedEx will be responsible for full payment
of any deductibles regardless of the cause of the claim.

 

(e)     Each Party’s policies of insurance required under this Agreement will
provide for a minimum of thirty 30 days written notice to the other Party in the
event of alteration, non-renewal, or cancellation. Within 10 days of the
Effective Date, each Party will deliver to the other Party copies of insurance
certificates reflecting each Party’s insurance obligations under this Agreement.
FedEx and Lessee agree that, if any policy or policies of insurance carried by
it as required by this Agreement, are materially altered or cancelled, it will
immediately obtain other policies providing coverage identical to such policies.

 

Section 14.   Limitation of Liability. Notwithstanding any other provision of
this Agreement and regardless of the deductible provisions in the insurance
policies of Aircraft Hull or Aircraft Liability that FedEx is required to
maintain under this Agreement, the limit of Lessee’s liability to FedEx or to
any third party for each insurable claim arising under FedEx’s insurance
policies of Aircraft Hull or Aircraft Liability, will be capped on a per
occurrence basis as follows (collectively, the “Cap”):

 

(i)

$0.00 if the insurable claim is caused by the intentional or negligent acts of
FedEx or third party contractors or agents of FedEx or an act of God;

 

 

(ii)

$10,000.00 for C208 Aircraft and $20,000.00 for ATR42/72 Aircraft, if the
insurable claim is caused by the negligence of Lessee or third party contractors
or agents of Lessee; and

 

 

(iii)

$25,000.00 for C208 Aircraft and $50,000.00 for ATR42/72 Aircraft, if the
insurable claim is caused by the willful misconduct or gross negligence of
Lessee or third party contractors or agents of Lessee.

 

Lessee shall cooperate with FedEx and its representatives in investigating any
insurable claim. FedEx shall make the determination as to the amount of the Cap
which applies to any incident and shall inform Lessee of such determination
within ten (10) days of completion of its investigation.

 

Section 15.   Reporting Loss or Damage to Aircraft. In the event of a total loss
of or damage to an Aircraft, Lessee will promptly report such loss or damage to
FedEx and all concerned governmental agencies, and furnish such information and
execute such documents as may be necessary for FedEx to collect the proceeds of
all applicable insurance policies. All press releases after any initial legally
required notifications and acknowledgement of the event will be coordinated with
FedEx prior to release.

 

 
11

--------------------------------------------------------------------------------

 

 

Section 16.   Prohibition Against Sublease, Assignment and Third Party Use. (a)
Lessee will not sublet, mortgage, pledge, sell, or otherwise encumber or dispose
of the Aircraft, nor assign or transfer this Agreement or any interest herein.

 

(b)     Lessee will operate the Aircraft solely for the performance of Services
for FedEx, unless Lessee receives the prior written consent of FedEx for another
use. FedEx may in its sole discretion approve or reject such other operation of
the Aircraft. Lessee will be solely responsible for the operation of the
Aircraft for third parties and will not operate the Aircraft in such a manner as
to violate the provisions of this Agreement, any applicable insurance policies
or the Laws.

 

Section 17.   Prohibition Against Liens and Adverse Claims. (a) Lessee will not
fail to make timely payment for any fuels, parts, materials, supplies or
services furnished to or for the Aircraft, or for labor performed on the
Aircraft nor allow the creation of any lien on the Aircraft from such failure.
Lessee will not directly or indirectly create, incur, assume or suffer to exist,
and will promptly take such action as may be necessary to discharge any lien on
or with respect to this Agreement or the Aircraft. The expense of such action
and discharge will be at Lessee's sole cost and expense which will not be
reimbursed by FedEx to Lessee.

 

(b)     Lessee shall not do, and will not permit any act which could reasonably
be expected to jeopardize FedEx’s title in the Aircraft or result in the
Aircraft being arrested, confiscated, seized, taken in execution, impounded,
forfeited, detained in exercise or purported exercise of any possessory lien or
other claim or otherwise taken from the possession of Lessee. If any such event
occurs, Lessee will at its expense give FedEx immediate notice thereof and
perfect recognition of FedEx’s title in the Aircraft or procure the prompt
release of the Aircraft from such adverse claims.

 

Section 18.   Notice of Litigation. In the event that the Aircraft, or its use,
operation, transportation, storage, repair or maintenance, or any other activity
pertaining to the Aircraft, or any fee or charge for any of the foregoing
becomes the subject of or is otherwise connected with any litigation, whether or
not Lessee is a party to such litigation, Lessee will promptly give notice and
details of such litigation to FedEx, and will thereafter keep FedEx advised as
to the progress of such litigation.

 

Section 19.   Events of Default. Either Party may terminate this Agreement upon
five (5) days prior written notice to the other Party following the occurrence
of a Default. For purposes hereof, “Default” shall mean the breach or
non-performance of any obligations, warranties, representations, terms or
conditions contained in this Agreement that is not cured within the Cure Period.
A Default shall not be deemed to have occurred unless the non-defaulting Party
has given written notice to the defaulting Party specifying in reasonable detail
the event or events that are believed to constitute the Default. The Party
receiving the notice of Default shall have a cure period of ten (10) days in
which to take the necessary actions to cure the Default (the “Cure Period”). No
Default will be deemed to have occurred if the Default is cured within the Cure
Period. Notwithstanding the foregoing, the defaulting Party shall remain liable
to the non-defaulting Party for any damages incurred by the non-defaulting Party
due to the Default even if such Default is cured or this Agreement is
terminated.

 

 
12

--------------------------------------------------------------------------------

 

 

Section 20.   FedEx May Assign and Encumber. FedEx reserves the right at any
time to encumber the Aircraft with chattel mortgages or other security
agreements which will constitute rights superior to those created by or arising
under the terms of this Agreement. FedEx's right, title and interest in and to
this Agreement and the Aircraft may be transferred and assigned by FedEx with
written notice to Lessee. In such event, FedEx's assignee will have all of the
rights, powers, privileges and remedies of FedEx hereunder. Lessee will not be
entitled to terminate or amend this Agreement without the written consent of
such assignee and Lessee agrees unconditionally, upon receipt of notice of an
assignment, to pay to the assignee, at the address of assignee provided to
Lessee, all other sums due by Lessee under this Agreement. Any such assignment
will not relieve Lessee of any of its obligations to FedEx. The rights of an
assignee will be free from all claims, defenses, set-offs or counterclaims which
Lessee may be entitled to assert against FedEx but Lessee may assert separately
against FedEx matters which Lessee is entitled to assert under this Agreement.

 

Section 21.   Return of Aircraft Upon Termination. (a) Upon the expiration of
the Term or earlier termination of this Agreement, Lessee will redeliver the
Aircraft to FedEx in Memphis, Tennessee, or such other location as designated by
FedEx, free of liens and in as good condition as when received by Lessee, normal
wear and tear excepted, with all systems functioning properly and in full
compliance with the Laws. In addition, Lessee will deliver copies of all
documents, manuals and data relating to the Aircraft. In the event FedEx and
Lessee are executing this Agreement in substitution for an existing lease
pursuant to which FedEx is leasing to Lessee one (1) or more of the Aircraft to
be leased hereunder, then with respect to such Aircraft, Lessee will redeliver
the Aircraft to FedEx in Memphis, Tennessee, or such other location as
designated by FedEx in as good condition as when received by Lessee under such
prior lease, normal wear and tear accepted with all systems functioning properly
and in full compliance with the Laws.

 

(b)     If in FedEx's reasonable judgment the resale value of the Aircraft upon
its return from Lessee is reduced because of Lessee's unauthorized modification
of the Aircraft or Lessee's unauthorized addition or deletion of equipment in
violation of this Agreement, FedEx in its sole discretion may elect to receive
from Lessee either an amount equal to the cost of restoring the Aircraft to its
original condition or an amount equal to the reduction in the resale value.

 

Section 22.   Independent Contractor Relationship. (a) The Parties intend that
an independent contractor relationship between Lessee and FedEx will be created
by this Agreement. FedEx is interested only in the results of the Lessee’s work
and shall not exercise any control over the conduct or supervision of the work
or the means of Lessee’s performance.

 

(b)     FedEx and Lessee acknowledge, understand and agree that:

 

 

(i)

Lessee and its employees, agents, representatives, crew members, pilots and
captains (collectively, “Representatives”) are not employees of FedEx;

 

 
13

--------------------------------------------------------------------------------

 

  

 

(ii)

Lessee, through its Representatives, provides the Services to FedEx as an
independent contractor;

 

 

(iii)

Lessee, through its Representatives, is to render the Services to FedEx in the
course of an independent contractor relationship, retaining the right to adopt
its own means and methods;

 

 

(iv)

Lessee and its Representatives are independent from FedEx except as to final
results contemplated by this Agreement;

 

 

(v)

Representatives are not paid directly from FedEx, and Lessee is solely
responsible for paying its Representatives; and

 

 

(vi)

Neither Lessee nor any Representative shall have any authority or power, express
or implied, to accept any order on behalf of FedEx or to bind or obligate FedEx
with respect to any matter.

 

(c)     Accordingly, Lessee shall have full responsibility for its
Representative’s collection, reporting, withholding, filing and payment of all
international, federal, state and local taxes and contribution, including
penalties and interest, imposed pursuant to unemployment insurance, social
security, income tax, workers’ compensation or any other similar statute. Lessee
shall indemnify and hold FedEx harmless for any liability resulting from any
Representative of Lessee claiming to be an employee of FedEx, including, but not
limited to, any claim on the part of Lessee’s Representative to benefits FedEx
provides to its employees.

 

(d)     Lessee agrees to provide FedEx with any financial information as FedEx
may reasonably request (including but not limited to annual audited financial
statements) to allow FedEx to determine the percentage of the Lessee’s total
revenue that is attributable to the Services performed pursuant to this
Agreement. FedEx may terminate this Agreement upon written notice to Lessee if
any one of the following occurs: (i) 60% or more of Lessee’s revenue (excluding
Reimbursables) is derived from the Services performed pursuant to this
Agreement; (ii) FedEx becomes Lessee’s only customer; or (iii) Lessee employs
less than 6 employees.

 

Section 23.   Confidentiality of Information. (a) During the Term, each Party (a
"Disclosing Party") may disclose, or each Party (a "Receiving Party") may obtain
access to certain valuable, confidential, and proprietary information or
materials from the Disclosing Party related to the Disclosing Party's business
("Information"). Information shall be deemed to include, without limitation, the
terms of this Agreement and all information and data obtained directly or
indirectly from the Disclosing Party in connection with this Agreement. The
Receiving Party acknowledges the confidential character of the Information and
agrees that all such Information is the sole and exclusive property of the
Disclosing Party. Accordingly, the Receiving Party agrees to hold all
Information it obtains from or about the Disclosing Party in strictest
confidence, not to reproduce any of the Information without the Disclosing
Party's written consent, not to use such Information, other than for the
performance of the Services or as otherwise provided in this Agreement, and to
cause its Parent Corporation, Affiliates, employees, professionals or
subcontractors to whom such Information is transmitted to be bound by the same
obligation of confidentiality to which the Receiving Party is bound. The
Receiving Party shall not communicate Information in any form to any third party
without the Disclosing Party's prior written consent, other than for the
performance of the Services or as otherwise contemplated by this Agreement. In
the event of any violation of this Section 23, the Disclosing Party shall be
entitled to seek preliminary and permanent injunctive relief as well as an
equitable accounting of all profits or benefits arising out of such violation,
which remedy shall be in addition to any other rights or remedies to which the
Disclosing Party may be entitled. For purposes of this Agreement, Information
shall also be deemed to include, without limitation, the confidential and
proprietary information of any entity owning all or a majority of the Disclosing
Party's outstanding corporate stock or other ownership interests ("Parent
Corporation") and of any entity a majority or all of whose corporate stock or
other ownership interests is owned, directly or indirectly, by the Parent
Corporation ("Affiliate"), whether such Information is provided to the Receiving
Party by the Disclosing Party, the Parent Corporation or any Affiliate.

 

 
14

--------------------------------------------------------------------------------

 

 

(b)     The foregoing shall not apply to Information that: (i) is or becomes
generally available to the public through no wrongful act of the Receiving
Party; (ii) the Receiving Party can show by written records in such Party’s
files that such Information was in the Receiving Party’s possession without any
confidentiality obligation prior to disclosure by the Disclosing Party (iii) the
Receiving Party at any time lawfully obtains from a third party under
circumstances permitting its disclosure; (iv) is compelled to be disclosed
pursuant to the lawful requirement of a governmental agency or required by
operation of law; provided that the Receiving Party shall promptly notify the
Disclosing Party of such demand and tender to the Disclosing Party the defense
of such demand and assist the Disclosing Party, at Disclosing Party’s expense,
in obtaining a protective order. Unless the demand shall have been timely
limited, quashed or extended, the Receiving Party shall thereafter be entitled
to comply with such demand but only to the extent required by law; or (v) the
Receiving Party independently develops without reliance upon or use of the
Disclosing Party's Information.

 

(c)     The obligations of the Parties as set forth in this Section 23 shall
survive the expiration or earlier termination of this Agreement for a period of
2 years.

 

Section 24.   Marketing. Lessee shall not in any manner advertise or publish the
fact that it has furnished the Services or contracted with FedEx without the
prior written consent of FedEx. Prior to printing and publishing any item or
material displaying any of FedEx's logos, trademarks, images, brand related
materials or any press release referring to FedEx, Lessee will obtain FedEx's
prior written approval of the text, layout and graphics contained in the item,
material or press release. Further, all copy for any commercial announcement
(e.g., website) will be provided by FedEx or approved by FedEx in advance. If
FedEx rejects the proposed item, copy, material or press release, Lessee will
make such changes as FedEx desires in its sole discretion, which changes will be
subject to the further review and written approval of FedEx.

 

Section 25   Miscellaneous. (a) Time is of the essence for all purposes under
this Agreement.

 

(b)     All section headings and captions used in this Agreement are purely for
convenience or reference only, and shall not affect the interpretation of this
Agreement.

 

 
15

--------------------------------------------------------------------------------

 

 

(c)     As a transportation company, FedEx may enter into certain contracts
which are governed by federal law (for example, but not limited to, contracts
for the carriage of goods). To the extent all or any portion of this Agreement
is not governed by federal law, however, this Agreement shall be governed by and
construed according to the laws of the State of Tennessee, without regard to any
conflict of law provision. In furtherance of each Party’s responsibilities under
this Agreement, each Party will, and cause its agents and subcontractors to, at
all times strictly comply with all applicable United States and local laws,
rules and regulations, including without limitation, those concerning foreign
corrupt practices and anti-bribery, such as the Foreign Corrupt Practice Act (15
U.S.C. § 78dd-1, et seq.).

 

(d)     In addition to such other rights as FedEx may have, FedEx shall have the
right to immediately terminate this Agreement upon any change in the majority
ownership or voting control of the capital stock, business, or assets of Lessee.
Lessee shall promptly notify FedEx in writing of any such change in control of
the Lessee.

 

(e)     Each Party agrees that it will take such actions, provide such
documents, do such things and provide such further assurances as may reasonably
be requested by the other Party during the Term.

 

(f)     All exhibits described in this Agreement shall be deemed to be
incorporated in and made a part of this Agreement, except that if there is any
inconsistency between this Agreement and the provisions of any exhibit, the
provisions of this Agreement shall control. Terms used in an exhibit and also
used in this Agreement shall have the same meaning.

 

(g)     Except for FedEx’s right to update the Manual upon written notice to
Lessee, this Agreement shall not be modified except by written agreement signed
by both Parties. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired.

 

(h)     The failure of a Party at any time to require performance by the other
Party of any provision of this Agreement shall in no way affect that Party's
right to enforce such provision, nor shall the waiver by a Party of any breach
of any provision of this Agreement be taken or held to be a waiver of any
further breach of the same provision or any other provision.

 

(i)     The provisions of this Agreement which by their nature extend beyond the
expiration or earlier termination of the Agreement will survive and remain in
effect until all obligations are satisfied.

 

(j)     Notices given under this Agreement shall be in writing and shall be
deemed to have been given and delivered when received, if sent by the United
States Mail, certified or registered mail, with postage prepaid and addressed,
or sent by way of FedEx Express service to the following addresses or to such
other address provided to the other Party by written notification:

 

 
16

--------------------------------------------------------------------------------

 

 

If to FedEx:

 

 

 

 

 

With a copy to:

Federal Express Corporation

Feeder Aircraft Operations

2955 Republican Drive

Memphis, TN 38118

Attn:Managing Director

 

Federal Express Corporation

Legal Department

3620 Hacks Cross Rd

Building B, 3rd Floor

Memphis, TN 38125

Attn:Business Transactions Group, Managing Director

   

If to Lessee:

 

Mountain Air Cargo, Inc.

Attn: Rob Norton

3524 Airport Road

Maiden, NC 28650

 

(k)     This Agreement may be executed in multiple counterparts, each of which
shall be an original and all of which shall together constitute one and the same
instrument.

 

(l)     This Agreement constitutes the entire agreement and understanding of the
Parties on the subject matter hereof, and, as of the Effective Date, supersedes
all prior agreements, whether written or oral, between the Parties concerning
the subject matter hereof.

 

(m)     This Agreement shall not be valid nor binding upon FedEx unless it shall
have been executed by an officer of FedEx. No hand written changes to this
Agreement shall be effective unless initialed by FedEx's attorney. Each Party
represents and warrants that (i) it has the authority to execute, deliver and
perform this Agreement and its obligations and responsibilities hereunder; and
(ii) the performance of such obligations and responsibilities will not result in
any breach of any terms or conditions of, or constitute a default under any
commitment, agreement, contract, or obligation to which it is a party or by
which it is bound.

 

[Signature Page Follows]

 

 
17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have made and executed this Agreement as of the
Effective Date.

 

FEDERAL EXPRESS CORPORATION

MOUNTAIN AIR CARGO, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bill West, Jr.

 

By:

/s/ Robert G. Norton

 

 

 

 

 

 

 

Print Name: Bill West, Jr.

 

Print Name: Robert G. Norton

 

 

 

 

 

 

 

Title:

Vice President

 

Title:

CEO

 

 

Approved

Legal Department

/s/ ACT 5-18-15

 

 

 
18

--------------------------------------------------------------------------------

 

 

Exhibit 1

 

To That Certain

 

Aircraft Dry Lease and Services Agreement

 

Between

 

Mountain Air Cargo, Inc.

("Lessee")

 

and

 

Federal Express Corporation

("FedEx")

 

Dated June 1, 2015

 

--------------------------------------------------------------------------------

 

CESSNA C208B AIRCRAFT 

 

AIRCRAFT

TYPE

AIRCRAFT

MANUFACTURER

MANUFACTURER’S

SERIAL NUMBER

FAA REGISTRATION #

C208B

Cessna Aircraft Company

208B2369

985FX

C208B

Cessna Aircraft Company

208B2377

986FX

C208B

Cessna Aircraft Company

208B2390

987FX

C208B

Cessna Aircraft Company

208B2400

988FX

C208B

Cessna Aircraft Company

208B2403

989FX

C208B

Cessna Aircraft Company

208B0489

742FX

C208B

Cessna Aircraft Company

208B0484

740FX

C208B

Cessna Aircraft Company

208B0474

729FX

C208B

Cessna Aircraft Company

208B0453

721FX

C208B

Cessna Aircraft Company

208B0440

715FX

C208B

Cessna Aircraft Company

208B0231

999FE

C208B

Cessna Aircraft Company

208B0098

973FE

C208B

Cessna Aircraft Company

208B0088

967FE

C208B

Cessna Aircraft Company

208B0078

962FE

C208B

Cessna Aircraft Company

208B0066

955FE

C208B

Cessna Aircraft Company

208B0043

943FE

C208B

Cessna Aircraft Company

208B0038

938FE

C208B

Cessna Aircraft Company

208B0027

927FE

C208B

Cessna Aircraft Company

208B0024

924FE

C208B

Cessna Aircraft Company

208B0021

921FE

C208B

Cessna Aircraft Company

208B0005

905FE

C208B

Cessna Aircraft Company

208B0216

887FE

C208B

Cessna Aircraft Company

208B0204

881FE

C208B

Cessna Aircraft Company

208B0211

878FE

C208B

Cessna Aircraft Company

208B0205

874FE

 

 
 

--------------------------------------------------------------------------------

 

 

C208B

Cessna Aircraft Company

208B0195

869FE

C208B

Cessna Aircraft Company

208B0189

866FE

C208B

Cessna Aircraft Company

208B0184

862FE

C208B

Cessna Aircraft Company

208B0203

855FE

C208B

Cessna Aircraft Company

208B0170

853FE

C208B

Cessna Aircraft Company

208B0162

849FE

C208B

Cessna Aircraft Company

208B0158

848FE

C208B

Cessna Aircraft Company

208B0156

847FE

C208B

Cessna Aircraft Company

208B0225

831FE

C208B

Cessna Aircraft Company

208B0290

792FE

C208B

Cessna Aircraft Company

208B0258

764FE

C208B

Cessna Aircraft Company

208B0238

747FE

 

 

ATR42/72 AIRCRAFT

 

AIRCRAFT

TYPE

AIRCRAFT

MANUFACTURER

MANUFACTURER’S

SERIAL NUMBER

FAA REGISTRATION #

ATR42

AEROSPATIALE/AERITALIA

325

920FX

ATR42

AEROSPATIALE/AERITALIA

262

918FX

ATR42

AEROSPATIALE/AERITALIA

314

916FX

ATR42

AEROSPATIALE/AERITALIA

269

915FX

ATR42

AEROSPATIALE/AERITALIA

293

914FX

ATR42

AEROSPATIALE/AERITALIA

277

910FX

ATR42

AEROSPATIALE/AERITALIA

275

909FX

ATR42

AEROSPATIALE/AERITALIA

286

907FX

ATR42

AEROSPATIALE/AERITALIA

280

906FX

ATR72

AEROSPATIALE

253

821FX

ATR72

AEROSPATIALE

248

820FX

ATR72

AEROSPATIALE

404

812FX

ATR72

AEROSPATIALE

283

811FX

ATR72

AEROSPATIALE

220

810FX

ATR72

AEROSPATIALE/AERITALIA

375

806FX

ATR72

AEROSPATIALE

370

804FX

ATR72

AEROSPATIALE

344

802FX

ATR72

AEROSPATIALE/ALENIA

336

800FX

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 2

 

To That Certain

 

Aircraft Dry Lease and Services Agreement

 

Between

 

Mountain Air Cargo, Inc.

("Lessee")

 

and

 

Federal Express Corporation

("FedEx")

 

Dated June 1, 2015

 

--------------------------------------------------------------------------------

 

CERTIFICATE OF AIRCRAFT ACCEPTANCE

AND ACKNOWLEDGEMENT

 

 

Mountain Air Cargo, Inc. (“Lessee”) does hereby accept delivery of
                Aircraft, Manufacturer's Serial Number        , Federal Aviation
Administration Registration Number                , together with all fixed
equipment, parts, components and accessories installed thereon, including
engines, from FEDERAL EXPRESS CORPORATION, and such delivery having been made at
                    , at         (a.m./p.m.) on the        day of
                  , 20___, in accordance with the Agreement between Lessee and
FEDERAL EXPRESS CORPORATION dated as of                  , 2015. Lessee does
hereby acknowledge and agree to the following:

 

 

(A)

the Aircraft is currently certificated by the FAA;

 

 

(B)

the Aircraft is in good operating order, repair and condition;

 

 

(C)

FedEx has delivered copies of all documents, manuals and data relating to the
Aircraft required to be delivered by FedEx to Lessee under the Agreement;

 

 

(D)

Lessee is satisfied that the Aircraft is suitable for Lessee to fulfill its
obligations under the Agreement;

 

 

(E)

Lessee has inspected the Aircraft, performed the flight test and all defects
have been corrected; and

 

 
 

--------------------------------------------------------------------------------

 

 

 

(F)

THE AIRCRAFT SHALL BE DELIVERED TO LESSEE AS-IS, WHERE IS. FEDEX SHALL NOT BE
DEEMED TO HAVE MADE, AND LESSEE HEREBY DISCLAIMS, ANY AND ALL REPRESENTATIONS,
WARRANTIES AND GUARANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, CONCERNING
THE AIRCRAFT AND THE TESTS AND INSPECTIONS THEREOF, INCLUDING BUT NOT LIMITED TO
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.
LESSEE hereby, on behalf of itself and any PERSON OR ENTITY claiming by, through
or under LESSEE, irrevocably AND UNCONDITIONALLY releases and waives any and all
claims against FEDEX related in any way to THE AIRCRAFT AND THE TESTS AND
INSPECTIONS THEREOF WHATSOEVER and whether or not arising in tort or occasioned
by FedEx’s negligence. The foregoing release and waiver shall apply to all
claims whatsoever, including without limitation, any claims arising from breach
of contract, tort (INCLUDING NEGLIGENCE), strict liability or otherwise. FEDEX
SHALL NOT BE LIABLE to LESSEE FOR ANY damages whatsoever WITH RESPECT TO THE
AIRCRAFT AND THE TESTS AND INSPECTIONS THEREOF, including without limitation,
direct or indirect DAMAGES FOR PERSONAL INJURY, DEATH, property, loss of use,
loss of revenue, loss of profit, loss of opportunity, loss of contract,
incidental, consequential, punitive, exemplary, special OR other DAMAGES.

 

 

 

MOUNTAIN AIR CARGO, INC.

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

Date: 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 3

 

To That Certain

 

Aircraft Dry Lease and Services Agreement

 

Between

 

Mountain Air Cargo, Inc.

("Lessee")

 

and

 

Federal Express Corporation

("FedEx")

 

Dated June 1, 2015

 

 

--------------------------------------------------------------------------------

 

 

MONTHLY RENT

 

Lessee shall pay to FedEx monthly rent (the “Monthly Rent”) of $[Information has
been omitted pursuant to a request for confidential treatment submitted to the
Securities and Exchange Commission. The omitted information has been separately
filed with the Securities and Exchange Commission.] per month for each ATR72 or
ATR42 Aircraft and $[Information has been omitted pursuant to a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted information has been separately filed with the Securities and Exchange
Commission.] per month for each Cessna C208B Aircraft.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 4

 

To That Certain

 

Aircraft Dry Lease and Services Agreement

 

Between

 

Mountain Air Cargo, Inc.

("Lessee")

 

and

 

Federal Express Corporation

("FedEx")

 

Dated June 1, 2015

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE FEES

 

Subject to adjustments as set forth below, FedEx will pay Lessee an
Administrative Fee of $[Information has been omitted pursuant to a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted information has been separately filed with the Securities and Exchange
Commission.] per month for each ATR72 or ATR42 Aircraft, and $[Information has
been omitted pursuant to a request for confidential treatment submitted to the
Securities and Exchange Commission. The omitted information has been separately
filed with the Securities and Exchange Commission.] per month for each Cessna
C208B Aircraft, in Lessee’s possession on the first day of such month. No
Administrative Fee will be paid for Aircraft not in the Lessee’s possession on
the first day of a month.

 

The foregoing Administrative Fee will be adjusted as follows in each event:

 

increase by $[Information has been omitted pursuant to a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted information has been separately filed with the Securities and Exchange
Commission.] per month for an ATR72 or ATR42 Aircraft, and $[Information has
been omitted pursuant to a request for confidential treatment submitted to the
Securities and Exchange Commission. The omitted information has been separately
filed with the Securities and Exchange Commission.] per month for a Cessna C208B
Aircraft, while it is routinely and substantially operated beyond the
international borders of the United States of America;

 

 
 

--------------------------------------------------------------------------------

 

 

increase by $[Information has been omitted pursuant to a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted information has been separately filed with the Securities and Exchange
Commission.] per month for an ATR72 or ATR42 Aircraft, and $[Information has
been omitted pursuant to a request for confidential treatment submitted to the
Securities and Exchange Commission. The omitted information has been separately
filed with the Securities and Exchange Commission.] per month for a Cessna C208B
Aircraft, while it is flown on a scheduled 'By-Pass and Bleed-Off' (BABO) or
Weekend route. "BABO" shall mean occasions where an aircraft is double-turned
during the normal weekly schedule to fly into a regional hub sort facility in
addition to a trunk-to-feeder city route. "Weekend route" shall mean a route
that is flown in the Saturday PM to Monday AM timeframe; and

 

decrease by $[Information has been omitted pursuant to a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted information has been separately filed with the Securities and Exchange
Commission.] per month for an ATR72 or ATR42 Aircraft, and $[Information has
been omitted pursuant to a request for confidential treatment submitted to the
Securities and Exchange Commission. The omitted information has been separately
filed with the Securities and Exchange Commission.] per month for a Cessna C208B
Aircraft, while it is maintained in an airworthy and 'parked' status.

 

[Information has been omitted pursuant to a request for confidential treatment
submitted to the Securities and Exchange Commission. The omitted information has
been separately filed with the Securities and Exchange Commission.] Any change
in the Administrative Fee will be valid only after both Parties enter into a
written amendment to this Agreement reflecting such change.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit 5

 

To That Certain

 

Aircraft Dry Lease and Services Agreement

 

Between

 

Mountain Air Cargo, Inc.

("Lessee")

 

and

 

Federal Express Corporation

("FedEx")

 

Dated June 1, 2015

 

--------------------------------------------------------------------------------

 

REIMBURSABLES

 

 

FedEx will reimburse Lessee for expenses directly related to the maintenance and
operation of the Aircraft as specifically identified in this Agreement or the
Manual or otherwise authorized by FedEx (the “Reimbursables”). Unless otherwise
specifically agreed in writing by FedEx in advance in each case, FedEx will not
reimburse Lessee for expenses incurred in carrying out Lessee’s day-to-day
activities that are not directly related to the maintenance and operation of the
Aircraft.

 

Specific expenses for which FedEx will not reimburse Lessee, unless otherwise
specifically agreed in writing by FedEx in advance in each case, include, but
are not limited to:

 

 

●

Management and administrative personnel salary and benefits,

 

●

Management and administrative personnel travel expenses,

 

●

Pilot supplies including Jeppesen charts and uniforms,

 

●

Dispatch operations,

 

●

Clerical support,

 

●

Employee recruiting and screening,

 

●

Drug and alcohol screening/testing, including pre-employment screenings,

 

●

Eye tests (including NDT certification tests)

 

●

Facilities (e.g. rent and maintenance),

 

●

Office furniture/equipment/supplies,

 

●

Communications (telephones, pagers, cell phones, faxes) except “floater pilot”
cell phones,

 

 
 

--------------------------------------------------------------------------------

 

 

 

●

Insurance premiums,

 

●

Legal, accounting, or banking fees,

 

●

Security deposits (facilities, airports, letters of credit, and other third
parties),

 

●

Interest payments,

 

●

Utility fees,

 

●

Business licenses,

 

●

Income taxes,

 

●

Postage fees for paperwork (not parts), and

 

●

Vendor cash discounts allowed, but not taken.

 

Each month, Lessee will include in its invoice to FedEx an itemized list of
Lessee's reasonable and actual documented Reimbursables. FedEx must pre-approve
any costs that are not part of the Reimbursables.

 

Lessee will submit the Reimbursables to FedEx within thirty (30) days of the
Reimbursables being incurred or, if the Reimbursable relates to goods or
services provided by a third party, within thirty (30) days of receipt of an
invoice for such goods or services from the third party.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Exhibit 6

 

To That Certain

 

Aircraft Dry Lease and Services Agreement

 

Between

 

Mountain Air Cargo, Inc.

("Lessee")

 

and

 

Federal Express Corporation

("FedEx")

 

Dated June 1, 2015

 

 

--------------------------------------------------------------------------------

 

 

MAINTENANCE FEE

 

FedEx will pay Lessee a Maintenance Fee, calculated as follows:

 

Number of hours spent by Lessee performing Maintenance in the prior month
multiplied by the Maintenance Labor Rate.

 

The Maintenance Labor Rate is $[Information has been omitted pursuant to a
request for confidential treatment submitted to the Securities and Exchange
Commission. The omitted information has been separately filed with the
Securities and Exchange Commission.].

 

Lessee will include in its invoice to FedEx an itemized list of the Maintenance
performed, including sequenced work order numbers, and hours required to
complete each item of Maintenance.